IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BERWICK TOWNSHIP,                    : No. 923 MAL 2016
                                     :
                Respondent           :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Commonwealth Court
          v.                         :
                                     :
                                     :
ROBERT F. O'BRIEN, LINDA A. O'BRIEN, :
ROBERT F. O'BRIEN, JR., AND LYDIA A. :
O'BRIEN,                             :
                                     :
                Petitioners          :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.